Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered June 19, 2002, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the second degree and robbery in the first degree, and sentencing her to concurrent terms of seven years to life and seven years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to concurrent terms of five years to life and five years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur — Nardelli, J.E, Mazzarelli, Sullivan, Rosenberger and Lerner, JJ.